COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-311-CV





BOBBY G. JONES D/B/A 

LIVING WATER CONSTRUCTION	APPELLANT



V.



JP MORGAN CHASE BANK, N.A.	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


Bobby G. Jones, d/b/a Living Water Construction, appeals a summary judgment for JPMorgan Chase Bank, N.A.  We dismiss the appeal for want of jurisdiction.

The trial court rendered the summary judgment on May 17, 2006, and Jones filed a motion to set aside or reconsider the judgment on June 12, 2006.  Therefore, Jones’s notice of appeal was due August 15, 2006, but was not filed until September 1, 2006.
(footnote: 2)
	On September 14, 2006, we notified Jones by letter of our concern that we lacked jurisdiction over the appeal because his notice of appeal was untimely filed.  We stated that his appeal would be dismissed unless he filed a response showing grounds for continuing the appeal.
(footnote: 3)  No response has been filed.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 4)
 

PER CURIAM

PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED:  OCTOBER 26, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 Tex. R. App. P.
 26.1(a).


3:See
 
Tex. R. App. P.
 25.1(a)–(b), 26.1(a), 42.3.


4:Butts v. Capitol City Nursing Home, Inc.,
 705 S.W.2d 696, 697 (Tex. 1986); 
Doe I v. Pilgrim Rest Baptist Church,
 193 S.W.3d 727, 729 (Tex. App.—Dallas 2006, pet. filed); 
Weik v. Second Baptist Church of Houston,
 988 S.W.2d 437, 439 (Tex. App.—Houston [1st Dist.] 1999, pet. denied).